Citation Nr: 0609212	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial increased rating, greater than 
10 percent, for status-post bunionectomy of the first toe and 
fusion of the second toe of the right foot, with residual 
scars (claimed as residuals of right foot surgery).  

2.  Entitlement to an initial increased rating, greater than 
10 percent, for hallux valgus deformity of the first 
metatarsophalangeal joint and status-post fusion of the 
second toe of the left foot, with residual scars (claimed as 
residuals of left foot surgery).  


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to January 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The veteran was notified of the 
November 2003 decision by the RO in Phoenix, Arizona.  

In November 2003, the RO granted the claim of entitlement to 
service connection for status-post bunionectomy of the first 
toe and fusion of the second toe of the right foot, with 
residual scars (claimed as residuals of right foot surgery), 
and assigned a noncompensable rating, effective February 
2003.  

The RO also granted the claim of entitlement to service 
connection for hallux valgus deformity of the first 
metatarsophalangeal joint, status-post fusion of the second 
toe of the left foot, with residual scars (claimed as 
residuals of left foot surgery), and assigned a 
noncompensable rating, effective February 2003.  The claim of 
entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected disabilities was also 
denied.  

In March 2005, the RO assigned an initial 10 percent 
increased rating for the residual disability of the right 
foot surgery and an initial 10 percent increased rating for 
the residual disability of the left foot surgery, effective 
February 2003.  As a result of the RO's assignment of the 10 
percent ratings for the right foot and the left foot 
disability, the Board notes that the claim of entitlement to 
a 10 percent rating based on multiple, noncompensable 
service-connected disabilities is essentially resolved by 
virtue of the rating assignment, and  is no longer on appeal 
before the Board.  

In August 2005, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  

FINDINGS OF FACT

1.  Status-post bunionectomy of the first toe and fusion of 
the second toe of the right foot, with residual scars 
(claimed as residuals of right foot surgery) is manifested by 
a bunionectomy scar over the first toe, a well-healed 
surgical scar on the dorsal aspect of the second toe, minimal 
valgus of the right foot, and loss of range of motion at the 
sight of the fusion of the proximal interphalangeal (PIP) 
joint.  

2.  Hallux valgus deformity of the first metatarsophalangeal 
joint, status-post fusion of the second toe of the left foot, 
with residual scars (claimed as residuals of left foot 
surgery) is manifested by a well-healed surgical scar on the 
dorsa of the second toe, mild hallux valgus deformity of the 
left foot, with a angulation from 0 to 15 degrees, no 
dorsiflexion; and loss of range of motion at the sight of the 
fusion of the PIP joint.  


CONCLUSION OF LAWS

1.  The criteria for entitlement to an initial increased 
rating, greater than 10 percent, for status-post bunionectomy 
of the first toe and fusion of the second toe of the right 
foot, with residual scars (claimed as residuals of right foot 
surgery), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.71a, 5171, 
5172, 5280, 5281, 4.118, Diagnostic Codes 7802-7805 (2005).  

2.  The criteria for entitlement to an initial increased 
rating, greater than 10 percent, for hallux valgus deformity 
of the first metatarsophalangeal joint, status-post fusion, 
of the second toe of the left foot, with residual scars 
(claimed as residuals of left foot surgery), have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.20, 4.71a, 5171, 5172, 5280, 5281, 
4.118, Diagnostic Codes 7802-7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  
(1) inform the claimant about the information and evidence 
that is not of record and that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the appellant was provided 
with correspondence pertaining to the required VCAA notice in 
October 2003, prior to the RO's initial unfavorable decision.  

The Board concludes that the discussions contained in the 
October 2003 correspondence pertaining to VCAA and VA's duty 
to assist (as well as similar correspondence issued in 
February 2004, May 2004, and January 2005), the RO's November 
2003 rating decision, the May 2004 Statement of the Case 
(SOC), and the March 2005 Supplemental Statement of the Case 
(SSOC) informed the appellant of the information and evidence 
necessary to substantiate the claims and complied with VA's 
notification requirements.  

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
an opportunity to submit evidence and argument in support of 
the claims, and to respond to VA notices.  Specifically, VA 
has associated with the claims file the veteran's service 
medical records, VA examinations, and the Board's August 2005 
hearing transcript.  The appellant has not identified any 
additional evidence pertinent to the claims, which is not 
already associated with the claims file, and there are no 
additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board granted service connection from the day following 
the veteran's discharge from service.  Thus, any failure to 
provide the veteran with information regarding the assignment 
of an effective date is harmless error, as the veteran was 
given the earliest effective date possible.  In May 2004, the 
veteran was notified of the evidence necessary to 
substantiate his claims for higher ratings.  Given the 
foregoing, there can be no possibility of any prejudice to 
the veteran.  See Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) (Hartman, No. 02-1506)


II.  Analysis

During the veteran's period of active service, she underwent 
a bunionectomy of the right foot, and a fusion of the second 
toe on both the right foot and the left foot.  In September 
2001, the veteran claimed entitlement to service connection 
for residuals of the right foot surgery and the left foot 
surgery.  Both of the residual disabilities are currently 
evaluated as 10 percent disabling, and rated by analogy under 
38 C.F.R. § 4.20, 4.71a, 4.118 Diagnostic Codes 7805-5280.  

The veteran contends that the bunionectomy and second toe 
fusion of the right foot, and the second toe fusion of the 
left foot were supposed to alleviate the pain that she 
experienced prior to the surgeries.  She essentially states 
that despite the surgical intervention, she is still limited 
in her ability to engage in certain activities.  It is also 
her contention that the surgery on the left foot did not 
straightened out the toe and the residual surgical scar is 
painful.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

The Board notes that this is an initial rating case, and the 
RO has given consideration to" staged ratings" since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time).  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board will determine whether 
higher ratings are warranted for any staged period of time.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Considering the facts of the veteran's case in light of the 
applicable law and regulations, the Board notes that the 
determinative issue is whether the service-connected 
residuals of the bunionectomy and second toe fusion of the 
right foot, and hallux valgus deformity and second toe fusion 
of left foot, have increased in severity and now warrant an 
initial increased rating, greater than 10 percent.  

On VA examination, dated in October 2003, the examiner 
provided a history of the veteran's foot surgeries, noting 
that the veteran underwent a right foot bunionectomy and 
fusion of the second toe on the right foot in 2001.  The 
examiner provided that the bunionectomy procedure and fusion 
of the second toe was presumably performed for a hammertoe 
deformity.  The examiner also reported the veteran's 
subjective complaints, which includes intermittent bouts of 
pruritus and numbness of the scars of the first and second 
toe of the first foot, and the second toe of the left foot.  

The objective medical findings reveal evidence of a mild 
fallen arch. The right dorsal aspect of the second toe has a 
vertical in orientation scar which measures 3.5 centimeters 
(cm.) in length and the dorsal scar over the first toe 
measures 6 cm. in length, in a vertical orientation.  While 
the scars are described as hypopigmented, it is specifically 
noted that the scars are not hypertrophic, the scars are not 
associated with any flexure contractures, the scars are not 
associated with any loss of subcutaneous tissue or with any 
presence of subcutaneous masses, and the scars are nontender 
to palpation.  

A review of the assessment shows that the veteran experiences 
right foot surgical residuals of scar tissues, without any 
flexure contractures, and only subjective complaints of 
numbness and pruritus.  There is fusion of the second 
proximal interphalangeal joint (PIP), and as a consequence, 
there is no range of motion at that site.  There is 
subjective resolution of the veteran's second toe discomfort 
that precipitated the entire work-up and surgical 
intervention.  There is no post-operative resolution of the 
bunion discomfort, despite undergoing the bunionectomy.  The 
veteran continues to have discomfort at the extremes of 
dorsiflexion at the great toe on the right foot.  

The VA X-ray report shows prior bunionectomy of the right 
first toe and post-operative changes of the PIP joint of the 
second digit on the right foot.  There was no fusion across 
the joint space.  

Evaluation of the left foot demonstrates that the veteran 
underwent a fusion of the second toe, which, according to the 
veteran, did not provide any alleviation of the pre-operative 
symptoms.  The scar over the dorsum of the left second toe is 
3.5 cm. in length, and all other characteristics of the scar 
are identical to the contralateral second toe scar.  

A review of the assessment of the residuals of the left foot 
surgery provides that the left foot surgical residuals 
primarily consist of pruritus and numbness to the scar 
tissue.  The residuals are without any flexure contractures.  
The range of motion is absent at the second toe PIP joints, 
secondary to the surgical fusion, which the veteran 
subjectively complains did not alleviate the preoperative 
symptoms.  

A review of the VA X-ray report revealed minimal hallux 
valgus deformity of the left first metatarsophalangeal (MTP) 
joint; postoperative changes of the PIP joint of the second 
digit, and prior resection distal end proximal phalanx and 
base of the middle phalanx second digit.  

On VA examination, dated in February 2005, the examiner 
provided a detailed history of the veteran's bilateral foot 
surgeries and reported her subjective complaints.  The 
objective findings revealed a normal arch of the foot and 
well-healed scars of both second toes.  

With regard to the right foot, there is a bunionectomy scar 
at the proximal interphalangeal (PIP) joint.  It is noted 
that the site of the bunionectomy is tender.  There is also 
pain on motion of the MTP joint of the second toe of the 
right foot.  The objective findings further reveal that the 
veteran does not have any motion of the PIP joints of the 
second toes on both feet.  

An evaluation of the left foot reveled that the veteran has a 
hallux valgus of the left foot.  There is angulation from 0 
to 15 degrees.  There was no dorsiflexion.  The three views 
of the left foot on VA X-ray study demonstrate slight hallux 
valgus of the left foot.  

The impression notes status-post operative residuals of both 
feet with impaired mobility.  The examiner noted that the 
veteran experienced limitation of motion of the joints for 
the feet, from 0 to 5 degrees, due to pain, weakness, 
fatigability, incoordination during flare-ups; pain is noted 
as the major functional impact.  There were no skin or 
vascular changes and the veteran's posture was normal.  

Right Foot

The veteran is service-connected for residuals of a 
bunionectomy of the first toe and fusion of the second toe of 
the right foot, with residual scars.  The veteran's 
subjective complaints include pain and impaired mobility and 
a limited ability to engage in physical activities.  She 
testified that she has numbness and swelling in the area of 
the feet.  (See Substantive Appeal, dated in June 2004, and 
the Travel Board hearing transcript, dated in August 2005.)  
The veteran has also maintained that she continues to have 
pain after periods of prolonged standing and/or ambulation 
and further related that the scar over the dorsum of the 
second toe on the right foot is intermittently pruritic and 
numb.  (See VA examinations, dated in October 2003 and 
February 2005.)

Based on the foregoing, the RO evaluated the residuals of the 
surgery performed on the right foot under 38 C.F.R. § 4.71a, 
4.118, Diagnostic Codes 7805-5280.  As in this case, a 
hyphenated Diagnostic Code may be used in order to more 
accurately describe the service-connected disability based on 
its residuals.  38 C.F.R. § 4.27 (2005).  

Diagnostic Codes 5280 (Unilateral Hallux Valgus) and 5281 
(Unilateral Hallux Rigidus), a maximum rating of 10 percent 
is assigned.  Under Diagnostic Code 5280, a 10 percent 
evaluation is assigned for unilateral hallux valgus where the 
veteran underwent operation with resection of the metatarsal 
head, and a 10 percent evaluation is assigned where hallux 
valgus is severe, if equivalent to amputation of the great 
toe.  Under Diagnostic Code 5281, severe unilateral hallux 
rigidus is evaluated as severe, if equivalent to amputation 
of the great toe.  

In order for the veteran to receive a higher rating, it must 
be demonstrated that his disability is analogous to an 
amputation of the great toe with removal of the metatarsal 
head or that the second toe is analogous to an amputation 
with removal of the metatarsal head.  Although the veteran 
complains of various symptoms, none of the objective findings 
are at a level of severity which are equivalent to this level 
of amputation.  In fact, the February 2005 objective findings 
reveal minimal valgus of the right foot.  Thus, a  higher 
rating is not warranted under Diagnostic Codes 5171 or 5172.  
.  

The Board observes that the veteran is service-connected for 
scars pertaining to the surgery he had for his service-
connected condition.  The Board notes that the medical 
evidence shows that the surgical scars are well-healed and 
small.  There is no evidence that the scars are tender, 
painful or unstable.  Therefore, separate compensable ratings 
for the service-connected scars are not warranted under 
Diagnostic Codes 7802, 7803, 7804.

Given the foregoing, entitlement to an initial increased 
rating, greater than 10 percent is not warranted.  



Left Foot

The RO also evaluated the hallux deformity of the first MTP 
joint and second toe fusion of the left foot, with residual 
scars by analogy under 38 C.F.R. § 4.71a, 4.118 Diagnostic 
Codes 7805-5280.  The evidence demonstrates that the veteran 
has a hallux valgus deformity of the left foot; her 
subjective complaints include chronic pain in the left second 
toe.  (See VA examinations, dated in October 2003 and 
February 2005, and the August 2005 Board hearing transcript).  
As in the case of the veteran's right foot, for the reasons 
explained above, she is in receipt of the highest possible 
rating under Diagnostic Codes 5280 and 5281, and an initial 
rating greater than 10 percent is not warranted.  

The affected part of the veteran's left foot is the first 
(great/big) toe, or the hallux, and the second toe.  38 
C.F.R. § 4.20, 4.27 (2005).  

As in the case of the residuals of the right foot, in order 
for a rating in excess of 10 percent to be assignable, the 
evidence must show that the disability is equivalent to 
amputation of the great toes with removal of the metatarsal 
head of removal and/or amputation of the second toe with 
removal of the metatarsal head.  See Diagnostic Codes 5171 
and 5172.  The evidence fails to show this level of severity.

Moreover, there is no evidence that the veteran's service-
connected surgical scars are tender, painful or unstable.  
The evidence shows that the scars are well-healed and 
nontender.  Thus, separate compensable ratings under 
Diagnostic Code 7802, 7803, 7804 are not warranted.

III.  Conclusion


As a final note, the Board reviewed the medical evidence that 
states that the veteran experiences limitation of motion of 
the joints for the feet, from 0 to 5 degrees, due to pain, 
weakness, fatigability, incoordination during flare-ups; pain 
is noted as the major functional impact.  Considering this 
evidence in light of the entire medical record, the Board 
concludes that the evidence does not show pain on use or 
during flare-ups, which results in such additional functional 
impairment that would warrant an initial increased rating, 
greater than 10 percent, for the residuals of the right foot 
bunionectomy and fusion of the second toe, or the hallux 
valgus deformity and second toe fusion of the left foot.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Board concludes that the disability picture for the 
residuals of the right foot surgery and the left foot surgery 
more nearly approximates the criteria for a 10 percent 
rating.  Thus, the claims must be denied.  In reaching this 
conclusion, the Board finds that the preponderance of the 
evidence is against the claims of entitlement to initial 
incraesed ratings.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to an initial increased rating, greater than 10 
percent, for status-post bunionectomy of the first toe and 
fusion of the second toe of the right foot, with residual 
scars (claimed as residuals of right foot surgery), is 
denied.  



	(CONTINUED ON NEXT PAGE)





Entitlement to an initial increased rating, greater than 10 
percent, for hallux valgus deformity of the first 
metatarsophalangeal joint, status post fusion of the second 
toe of the left foot, with residual scars (claimed as 
residuals of left foot surgery), is denied.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


